UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7216



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WESLEY HODGE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Terrence W. Boyle, Chief
District Judge. (CR-96-54-BO, CA-99-178-4-BO)


Submitted:   January 14, 2002             Decided:   February 4, 2002


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wesley Hodge, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wesley Hodge seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.*   See United States v. Hodge, Nos. CR-96-54-BO, CA-99-

178-4-BO (E.D.N.C. June 14, 2001).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       We note that the district court did not abuse its discretion
by denying Hodge’s motions to amend his § 2255 motion as such
amendments would have been futile. See United States v. Pittman,
209 F.3d 314, 317-18 (4th Cir. 2000), and United States v. Sanders,
247 F.3d 139, 151 (4th Cir. 2001).


                                  2